485 So. 2d 855 (1986)
Richard E. LEWIS, Appellant,
v.
Brenda M. LEWIS, Appellee.
No. 84-2657.
District Court of Appeal of Florida, Second District.
March 12, 1986.
Rehearing Denied March 31, 1986.
Larry S. Hersch, Dade City, for appellant.
Jack D. Hoogewind, Ridge Manor, for appellee.
RYDER, Chief Judge.
Richard E. Lewis appeals a supplemental final judgment of dissolution of marriage. The court's order gave the wife custody of the two minor children, the husband's one-half interest in the marital home, lump sum alimony, and attorney's fees. We affirm all aspects of the court's judgment except for the attorney's fees award.
In affirming three of the husband's four points on appeal, we recognize that this is a close case. It is for that very reason that we decline to find the trial judge abused his discretion in awarding custody to the wife and in the division of the parties' marital property. Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980).
However, we do find that the trial judge abused his discretion in awarding attorney's fees to the wife. The record amply reflects that the wife had the financial ability to obtain competent legal counsel and, by doing so, was not in danger of suffering an inequitable diminution of her economic status or security. See Wenz v. Collings, *856 417 So. 2d 318, 319 (Fla. 5th DCA 1982). Therefore, we reverse that portion of the final judgment which ordered the husband to pay the wife's attorney's fees. In this matter, the wife must be responsible for the payment of her attorney's fees.
Affirmed in part, reversed in part.
GRIMES and SCHOONOVER, JJ., concur.